Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-7, in the reply filed on  07/01/2022 is acknowledged.  The traversal is on the grounds that the Examiner must provide reasons and/or examples to support conclusions and thus has not fully met the burden to show that the Groups are distinct.  This is not found persuasive because the reasons/examples to support that the Groups are distinct have been discussed and there would be a serious search and/or examination burden if the restriction were not required. 
Regarding inventions I and II, the product as claimed can be used in a materially different process of using that product (e.g. the sample support can be used to absorb or store a liquid, such as water).
Regarding inventions I and III, the product as claimed can be used in a materially different process of using that product (e.g. the sample support can be used to absorb or store a liquid, such as water).
Regarding inventions II and III are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed can have materially different mode of operation, function, or effect. Claim 8 is drawn to obtaining a membrane element while claim 10 is drawn to determining the presence of an analyte.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants. As stated previously, Claim 8 is drawn to obtaining a membrane element while claim 10 is drawn to determining the presence of an analyte; i.e. claims 8 and 10 comprises different steps and thus are mutually exclusive.
	Note that MPEP 806.05(h) states that the burden is on the examiner to provide an example, but the example need not be documented.
The requirement is still deemed proper and is therefore made FINAL.
Claims 8-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 07/01/2022.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “absorbent membrane layer and the film layer are connected to one another mechanically in the at least one take-up region” (claim 1) must be shown or the features canceled from the claim. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The use of the term “Panthera Puncher” (page 14, line 30), Porex (page 14, line 32), and Lumirror (page 15, line 23) which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore, the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Note that it appears that a trade name “Melinex 329” is disclosed in Figs. 9-10, but not in the specification. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Objections
Claim 1 is objected to because of the following informalities: It is suggested to remove “(A)” in line 11 for consistency since the other elements do not have reference characters.  Appropriate correction is required.

Claim Interpretation
The claims contain limitations which are directed to intended uses or capabilities of the claimed invention. These limitations are only given patentable weight to the extent which effects the structure of the claimed invention. Please see MPEP 2114.
In claim 1, “has received antistatic pretreatment” is being interpreted as a product-by process-limitation (see MPEP 2113). Product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The broadest reasonable interpretation of “the film layer has received antistatic pretreatment” is any layer having an antistatic characteristic.
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “at least one adjustable erection element” in claim 7
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
In this instant case, the “at least one adjustable erection element” is being interpreted as a paperboard element or paper element secured at an edge region of the membrane layer (specifications, page 16, lines 16-24) and equivalents thereof.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu et al. (US 20090008142 A1) in view of Hilder et al. (US 20140127669 A1).
Regarding claim 1, Shimizu teaches a sample support (abstract, “multilayer assembly”), comprising: 
an absorbent membrane layer (paragraph [0442], “porous layer”), 
a film layer (paragraph [0442], “PET film”) based on a plastic, wherein the film layer has received antistatic pretreatment (paragraph [0442], “antistatically treated”), 
wherein the absorbent membrane layer and the film layer are connected to one another mechanically in a subregion of the sample support (paragraph [0442] teaches the porous layer is arranged on the base; the “subregion” is interpreted as a region of the assembly), 
wherein the absorbent membrane layer and the film layer are connected to one another mechanically in the at least one take-up region (paragraph [0442] teaches the porous layer is arranged on the base; the “at least take-up region” is interpreted as a region of the porous layer, which is connected to the base ), and 
wherein, when the sample support is placed onto a uniformly horizontal surface, the absorbent membrane layer covers the film layer at least in the at least one take-up region (paragraph [0442] teaches the porous layer is arranged on the base).
	While Shimizu teaches exemplary supports includes nonwoven fabrics or porous films made of polyolefins, such as polyproplylenes (paragraph [0290]), materials for the porous film layer may include polyolefinic resins (paragraph [0356]), and that the porous layer is capable of holding blood and the multilayer assembly can be used as a blood test paper (paragraphs [0172]-[0173]), Shimizu fails to teach explicitly teach the absorbent membrane layer is based on a nonwoven polyolefin and which has at least one take-up region with dried blood constituents.
	Hilder teaches the use of porous polymer membranes as a medium for drying and storage of biological samples, such as blood (abstract). Hilder teaches that dried blood spotting is now a common established practice for the quantitative and qualitative screening of metabolic disorders in newborns (paragraph [0003]) and routinely applied to epidemiological studies (paragraphs [0004]-[0005]). Hilder teaches the porous polymer membrane material is selected from polyolefin, such as polypropylene (paragraph [0017]). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shimizu to incorporate the teachings of Hilder to provide the absorbent membrane layer is based on a nonwoven polyolefin and which has at least one take-up region with dried blood constituents. Doing so would utilize known structures in the art of sample supports (i.e. polypropylene), as taught by Shimizu and Hilder, which would have a reasonable expectation of successfully holding and storing a blood sample for analysis. Furthermore, one of ordinary skill in the art would be motivated to have modified Shimizu’s multilayer assembly in view of Hilder and arrive at the claimed invention to use the multilayer assembly as a blood test paper, as taught by Shimizu, to perform common blood analysis as taught by Hilder.
Regarding claim 2, Shimizu further teaches wherein the plastic is a polyester (paragraph [0442], “PET film”).
Regarding claim 3, Shimizu further teaches wherein the polyester is polyethylene terephthalate (paragraph [0442], “PET film”).
Regarding claim 4, Shimizu further teaches wherein the film layer has received antistatic pretreatment such that the film layer has an antistatic agent at least in a subregion of a surface of the film layer (paragraph [0442], “antistatically treated” implies that the layer has an antistatic agent in at least a subregion of the surface of the layer).
If it is determined that Shimizu fails to teach wherein the film layer has received antistatic pretreatment such that the film layer has an antistatic agent at least in a subregion of a surface of the film layer, Hilder teaches antistatic agents can be used in the matrix material (paragraph [0173]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shimizu in view of Hilder to provide wherein the film layer has received antistatic pretreatment such that the film layer has an antistatic agent at least in a subregion of a surface of the film layer. Doing so would have a reasonable expectation of successfully treating the film layer to be antistatic.
Regarding claim 5, Shimizu in view of Hilder further teach wherein the nonwoven polyolefin is selected from the group consisting of polyethylene, polypropylene, polymethylpentene, polyisobutylene, and polybutylene (see above claim 1; Hilder, paragraph [0017], “polypropylene”).
Regarding claim 6, Shimizu in view of Hilder further teach wherein the nonwoven polyolefin is polypropylene (see above claim 1; Hilder, paragraph [0017], “polypropylene”).

Claims 1, 2, and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. (US 20090197296 A1) in view of Shimizu et al. (US 20090008142 A1) and Hilder et al. (US 20140127669 A1).
Regarding claim 1, Martin teaches a sample support (abstract; Figs. 1A-1C), comprising: 
an absorbent membrane layer (absorbent pad 20), which is based on a nonwoven polyolefin (paragraph [0027], “polypropylene”) and which has at least one take-up region with blood constituents (paragraph [0042], “blood”), and 
a film layer (paragraph [0023] teaches the reaction pad 19,22 is covered with a protective film, i.e. the “film layer” is interpreted as the protective film on the reaction pad) based on a plastic (paragraph [0026] teaches the device can be made of a variety of materials, such as plastic films including polyethylene), 
wherein the absorbent membrane layer and the film layer are connected to one another mechanically in a subregion of the sample support (Fig. 1C shows panel 200b, which comprises the reaction pad comprising a protective film, connected to a region of the sample support 12a, i.e. the dashed lines, which comprises the absorbent member layer), 
wherein the absorbent membrane layer and the film layer are connected to one another mechanically in the at least one take-up region (Fig. 1C shows panel 200b, which comprises the reaction pad comprising a protective film, connected to a region of the sample support 12a, i.e. the dashed lines, which comprises the absorbent member layer), and 
wherein, when the sample support is placed onto a uniformly horizontal surface, the absorbent membrane layer covers the film layer at least in the at least one take-up region (Fig. 1C and paragraph [0021] teach the sample support is capable of being closed, wherein the panel 200b, which comprises the reaction pad comprising a protective film, would be capable of covering the absorbent pad 20).
While Martin teaches blood can be applied to the device (paragraph [0042]), Martin fails to teach the absorbent membrane layer has at least one take-up region with dried blood constituents and wherein the film layer has received antistatic pretreatment.
Shimizu teaches a sample support (abstract) comprising a porous layer is capable of holding blood and the multilayer assembly can be used as a blood test paper (paragraphs [0172]-[0173]). Shimizu teaches a film layer (paragraph [0442], “PET film”) based on a plastic, wherein the film layer has received antistatic pretreatment (paragraph [0442], “antistatically treated”). Shimizu teaches that solid bases are subjected to surface treatment such as antistatic treatment (paragraph [0329]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Martin to incorporate the teachings of Shimizu to provide wherein the film layer has received antistatic pretreatment. Doing so would utilize known surface treatments of bases or substrates, which would have a reasonable expectation successfully reduce static effects of the film layer. Furthermore, it would have been obvious to choose an antistatic treatment from a finite, number of identified, predictable solutions for ways to treat and improve a substrate as taught by Shimizu, i.e. it would have been obvious to try the antistatic pretreatment to improve the characteristic of the sample support.
Martin in view of Shimizu fail to teach the absorbent membrane layer has at least one take-up region with dried blood constituents.
Hilder teaches the use of porous polymer membranes as a medium for drying and storage of biological samples, such as blood (abstract). Hilder teaches that dried blood spotting is now a common established practice for the quantitative and qualitative screening of metabolic disorders in newborns (paragraph [0003]) and routinely applied to epidemiological studies (paragraphs [0004]-[0005]). Hilder teaches the porous polymer membrane material is selected from polyolefin, such as polypropylene (paragraph [0017]). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Martin in view of Shimizu to incorporate the teachings of Hilder to provide the absorbent membrane layer has at least one take-up region with dried blood constituents. Doing so would have a reasonable expectation of successfully holding and storing a blood sample for analysis. Furthermore, one of ordinary skill in the art would be motivated to have modified Shimizu’s multilayer assembly in view of Hilder and arrive at the claimed invention to use Martin’s sample support to perform common blood analysis as taught by Hilder.
	If it is determined that Martin fails to teach the film layer is based on a plastic, it would have been obvious to modify Martin to provide the film layer as based on a plastic. Doing so would utilize known materials in the art of films, as taught by Martin (paragraph [0026]), which would have reasonable expectation of protecting the reaction pad.
Regarding claim 2, modified Martin fails to explicitly wherein the plastic is a polyester.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered modified Martin to provide wherein the plastic is a polyester. Doing so would utilize known materials in the art of films, as taught by Martin (paragraph [0026]), which would have reasonable expectation of protecting the reaction pad.
Regarding claim 4, modified Martin further teaches wherein the film layer has received antistatic pretreatment such that the film layer has an antistatic agent at least in a subregion of a surface of the film layer (Shimizu, paragraph [0442], “antistatically treated” implies that the layer has an antistatic agent in at least a subregion of the surface of the layer).
If it is determined that modified Martin fails to teach wherein the film layer has received antistatic pretreatment such that the film layer has an antistatic agent at least in a subregion of a surface of the film layer, Hilder teaches antistatic agents can be used in the matrix material (paragraph [0173]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered modified Martin to provide wherein the film layer has received antistatic pretreatment such that the film layer has an antistatic agent at least in a subregion of a surface of the film layer. Doing so would have a reasonable expectation of successfully treating the film layer to be antistatic.
Regarding claim 5, Martin further teach wherein the nonwoven polyolefin is selected from the group consisting of polyethylene, polypropylene, polymethylpentene, polyisobutylene, and polybutylene (paragraph [0027], “polypropylene”).
Regarding claim 6, Martin further teach wherein the nonwoven polyolefin is polypropylene (paragraph [0027], “polypropylene”).
Regarding claim 7, Martin further teaches wherein the sample support comprises: 
at least one adjustable erection element (Fig. 1C and paragraph [0026], interpreted as the substrate panels 100b and 200b comprising semi-rigid material such as paper or cardboard stock) which can be adjusted between a first configuration and a second configuration, 
wherein in the first configuration, when the sample support is placed onto the uniformly horizontal surface, the at least one adjustable erection element permits distancing of the absorbent membrane layer from the film layer (shown in Fig. 1C), and 
wherein in the second configuration, when the sample support is placed onto the uniformly horizontal surface, the absorbent membrane layer covers the film layer at least in the at least one take-up region (Fig. 1C, paragraph [0022] teaches the film layer on the reaction pad is capable of covering the absorbent pad when folded).
Note that the functional recitations that describe the at least one adjustable erection element are given patentable weight to the extent which effects the structure of the claimed sample support. The prior art structure is capable of performing these functional limitations. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. Please see MPEP 2114.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY H NGUYEN whose telephone number is (571)272-2338. The examiner can normally be reached M-F 7:30A-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY H NGUYEN/Examiner, Art Unit 1798                                    

/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797